Citation Nr: 1448389	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-43 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD), depression and an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2009 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of this hearing is associated with the claims file.

The Board recharacterized the Veteran's service connection claim for PTSD as one for service connection for a psychiatric disorder to include PTSD as the evidence of record indicated that the Veteran has a current diagnosis of other psychiatric disabilities (depression and anxiety disorder) in addition to PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim).  This is reflected in the title page above. 

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The evidence is at least in equipoise on whether the Veteran's current bilateral hearing loss is related to active military service.

2.  The evidence is at least in equipoise on whether the Veteran's tinnitus is related to active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was incurred during active military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  





II.  Criteria and Analysis

The Veteran contends that his tinnitus and bilateral hearing loss were caused by acoustic trauma during active military service.  Specifically, he asserts that he was exposed to loud noise while working as a wireman with an artillery unit in Vietnam.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The evidence of record establishes that the Veteran currently has tinnitus and a bilateral hearing loss disability under VA regulations.  The Veteran has reported that he experiences tinnitus and the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is nothing in the record that indicates the Veteran's statements are not credible.  Additionally, the August 2010 VA examination report indicates a current diagnosis of tinnitus.  With respect to the Veteran's service connection claim for bilateral hearing loss, the August 2010 VA examination report shows auditory thresholds in both ears of 40 decibels (dB) or higher in at least one of the required frequencies.  The examiner determined that the Veteran has bilateral sensorineural hearing loss.  Thus, the medical evidence of record shows that the Veteran has a current diagnosis of a bilateral hearing loss disability.  See 38 C.F.R. § 3.385 (2014).

A review of the Veteran's service treatment records reveals no complaints of or treatment for tinnitus or hearing loss during military service.  He denied experiencing hearing loss in the May 1968 Report of Medical History form.  The Veteran's separation examination in May 1968 shows that his ears were evaluated as clinically normal and audiogram results indicate that his hearing was within normal limits. There is no documentation that the Veteran reported symptoms of tinnitus during his separation examination.  

Nonetheless, the evidence shows that the Veteran was exposed to loud noise during active military service.  In this regard, the Veteran asserts that he was exposed to loud noise as a wireman while serving with an artillery unit in Vietnam.  His DD Form 214 and military personnel records show that his military occupational specialty (MOS) was wireman and he was assigned to HHB 2/19th Artillery, 1st Cavalry Division.  The Board finds that exposure to loud noise would be consistent with the circumstance of his service.  See 38 U.S.C.A. § 1154(a) (2014).  Thus, the Board finds that the Veteran experienced acoustic trauma during active military service.

With respect to the issue of whether the Veteran's hearing loss and tinnitus are related to active military service, the record contains conflicting medical opinions.  A VA examiner in August 2010 provided the opinion that it is less likely as not that there is a reasonable nexus between the Veteran's hearing loss and military noise exposure.  She also determined that it is at least as likely as not that the Veteran's tinnitus is related to the same etiology as hearing loss.  She explained that hearing was normal through 4,000 hertz for each ear at the time of military separation.  He had occupational and recreational noise exposure that are contaminating factors and the onset of his hearing loss symptoms was five to six years ago, which is remote in time to noise exposure while in the service.  

In contrast, the record contains a medical opinion dated in August 2014 in support of the Veteran's claims from a private Otolaryngologist.  She provided the opinion that it is more likely than not that the Veteran's current bilateral hearing loss and tinnitus are directly related to noise exposure and acoustic trauma that was obtained during his years in the military.  The Otolaryngologist reviewed the Veteran's entrance and separation examination examinations.  She observed that the Veteran had normal hearing in both ears upon entry in both ears with only a 5 decibel loss at 6,000 hertz.  Upon discharge, three years later, the audiogram showed a 10 decibel loss in both ears at 500 hertz and a 5 decibel loss in both ears at 1,000, 2,000 and 4,000 hertz.  The Veteran had a recent audiogram showing sensorineural hearing loss in both ears in the mid to high frequencies consistent with noise exposure.  The same physician also provided an opinion in November 2009 that the some degree of the Veteran's hearing loss most likely than not is due to prior noise exposure while in the military.  She noted that she reviewed the Veteran's service records.  During that time, he had extensive exposure to noise to include exposure on the firing range during basic training and exposure to noise from aircraft at jump school and exposure to noise while on the flight line.  While in Vietnam, she noted that the Veteran was exposed to artillery fire, small arms fire and aircraft fire.  

After a careful review of the evidence to include the aforementioned medical opinions, the Board finds no reason to accord more weight to one opinion over the other.  Both the positive and negative opinions are highly probative as the examiner and the Otolaryngologist provided a clear rationale for their opinions after reviewing the Veteran's service treatment records and conducting a physical evaluation of the Veteran.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the record contains an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current bilateral hearing loss and tinnitus are related to military noise exposure.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board finds that entitlement to service connection for bilateral hearing loss and tinnitus are warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

REMAND

With respect to the Veteran's service connection claim for a psychiatric disability to include PTSD, depression and anxiety, the record contains two VA examinations.  The medical opinion in the February 2011 VA examination is confusing as the examiner asserts that it is at least as likely as not that the Veteran does not meet full (DSM IV) diagnostic criteria for PTSD.  This indicates that it is at least as likely as not that the Veteran meets the full criteria for PTSD.  However, the examiner goes on to state that the Veteran meets some DSM IV diagnostic criteria, but is considered subthreshold for a diagnosis of PTSD.  Thereafter, the Veteran was provided with another VA examination for PTSD in October 2012.  The examiner determined that the Veteran's symptoms do not meet the criteria for PTSD based on DSM-IV-TR; however, the symptoms meet the criteria for an anxiety disorder.  The Board notes that the examiner did not discuss that the Veteran was diagnosed with PTSD in March 2012.  The examiner also indicated that the Veteran was not currently receiving mental health treatment; however, the VA treatment records indicate otherwise.  With respect to the Veteran's diagnosis of an anxiety disorder, the February 2011 VA examiner determined that he could not provide an opinion with resort to speculation.  He did not provide a reason for this opinion.  Furthermore, the October 2012 VA examiner did not provide an opinion on whether the diagnosis of an anxiety disorder is related to active military service.  Thus, the Board concludes that the Veteran should be provided with another VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA mental health treatment records from December 2012 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA mental health examination by a VA psychologist or psychiatrist.  The psychological testing should be conducted with a view toward determining whether the Veteran has PTSD.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  The examiner should consider the entire record (including the VA treatment records that indicate the Veteran has a current diagnosis of PTSD), examine the Veteran and identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's conceded stressor of fear of hostile military or terrorist activity.

If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder had its onset during, or is otherwise(at least in part) related to, the Veteran's active military service.  The examiner is specifically asked to address the May 1968 Report of Medical History where the Veteran reported that he experienced depression or excessive worry and nervous trouble.

An explanation must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's service connection claim for a psychiatric disability, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


